Bliss, Judge,
delivered the opinion of the court.
The plaintiffs presented their petition in equity to the Circuit Court of Carroll county to remove a cloud upon their title to land purchased under the following circumstances : T. Hamilton and the ancestor of his co-plaintiff, in March, 1862, sued out of the Ray Circuit Court a writ of attachment against defendant McClelland, attached the land in controversy, and in June, 1865, obtained judgment, sold and bid in the property. Previous to the levy in attachment it had been conveyed away by McClelland, and passed through two or three hands, when subsequent to the attachment it was purchased by defendant Gregg. It is clear from the evidence that he was a bona fide and innocent purchaser without actual notice and for a good consideration. The attachment issued from Ray county, and the land seized lies in Carroll county, and there was no record evidence in the latter county either of its issue or of any proceedings under it — there being then no law requiring an abstract of attachment proceedings to be filed with the county recorder. Before the purchase, Gregg made a thorough examination of the records of the proper county, and paid twelve hundred dollars of the purchase money down, and gave his notes for the balance. After some delay the deed was forwarded to his attorney, and when delivered to him he was informed by the attorney that he had just heard of those attachment proceedings, which was the first information he had received upon the subject. Under these circumstances defendant Gregg claims that he should be protected as an innocent purchaser, but the Circuit Court rendered a judgment against him canceling his deed, which judgment was affirmed in the District Court.
The defendant has raised some questions concerning the regularity of the proceedings in attachment, and claims that his legal *426as well as equitable rights are superior to those o£ the attaching creditor. But it is unnecessary, at this time, to pass upon these questions. There is no equity in the case at bar as against Gregg, and every principle of chancery proceedings would be ignored if we were to allow the judgment below to stand. It is true that people sometimes suffer from their ignorance, even where all available means have been used to arrive at the truth; and in the present case, if it should appear in a proper proceeding that the attachment creditor has complied in' prosecuting his suit with the requirements of the law — that the lien attached before the purchase by Gregg, and Avas not interrupted by any subsequent irregularity — the mere fact of an innocent purchase might not prevail. But equity will never lend its aid to invalidate such purchase. This is a proceeding to set aside the conveyance to Gregg, is altogether equitable in its character, and is addressed to the conscience of the court. While we might not interfere to protect him, we certainly are not called upon to place him in a worse condition than the one in which he has unwittingly placed himself; we are not called upon, as against him, to give greater force and effect to the attachment proceedings than they would have at law. Whatever title Gregg acquired should be left intact to protect him, if possible, against these proceedings. (Upon this subject, see authorities cited in notes to Bassett v. Nosworthy, in 2 Lead. Cas. in Eq., pt. 1, p. 2.)
Our view of the equity of the case renders it unnecessary to consider the various other points made by the record; and the other judges concurring, the judgment will be reversed and the petition dismissed.